 Case 2:16-cr-00024-LGW-BWC Document 548 Filed 04/23/20 Page 1 of 3




           In the United States District Court
           for the Southern District of Georgia
                   Brunswick Division
UNITED STATES OF AMERICA,


      v.                                           CR 216-024

ANGELA POPE,

      Defendant.

                                   ORDER

     Before   the   Court   is   Defendant    Angela   Pope’s   motion   for

compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended

by the First Step Act of 2018.         Dkt. No. 546.      For the reasons

below, Pope’s motion is DENIED.

                                 BACKGROUND

     On November 14, 2016, under a written plea agreement, Pope

pleaded guilty to the lesser-included charge under Count One of

the indictment, that is, conspiracy to possess with intent to

distribute a quantity of methamphetamine, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(C) and 846. Dkt. No. 147. The presentence

investigation report calculated Pope’s total offense level to be

29, her criminal history to be I, and her advisory guidelines range

to be eighty-seven to 108 months’ imprisonment.           On May 2, 2017,

the Court departed downward and sentenced Pope to sixty-five

months’ imprisonment.       Dkt. No. 392.     Pope did not file a direct
 Case 2:16-cr-00024-LGW-BWC Document 548 Filed 04/23/20 Page 2 of 3



appeal.     According to the Bureau of Prisons’ website, Pope is

currently incarcerated at Greenville FCI in Greenville, Illinois

with a projected release date of July 14, 2021.

     Pope now moves the Court for compassionate release under 18

U.S.C. § 3582(c)(1)(A).     Pope’s motion is primarily based on the

COVID-19 pandemic and her assertions of particular vulnerability

due to her underlying health conditions.      As the Government notes,

Pope has not averred that she has exhausted her administrative

remedies with the BOP as required by 18 U.S.C. § 3582(c)(1)(A).

Though Pope states that she submitted a compassionate release

request to the BOP and that the BOP failed to respond, Pope

provides no evidence supporting this allegation or that the thirty-

day deadline for the BOP to respond has expired.       Furthermore, the

Government disputes Pope’s assertion that she submitted such a

request, stating that it consulted with BOP officials on April 21,

2020, at which time BOP officials stated they had not received a

reduction-in-sentence (RIS) request from Pope. Dkt. No. 547 at 11.

     The BOP has an administrative process in place to determine

how best to respond to the risk each individual inmate faces from

COVID-19.   The exhaustion requirement allows the BOP to apply that

process in a timely and orderly manner without giving preferential

treatment to inmates who prematurely file motions with the Court.

Having found that Pope has failed to exhaust her administrative

remedies, the Court concludes that it does not have jurisdiction

                                    2
 Case 2:16-cr-00024-LGW-BWC Document 548 Filed 04/23/20 Page 3 of 3



to decide Pope’s request. See United States v. Matthews, No. 5:01-

cr-18, 2020 WL 1845101, at *2 (M.D. Ga. Apr. 10, 2020) (“Because

‘[n]othing in the record ... indicates [petitioner] exhausted his

administrative remedies before filing his request,’ the Court does

not have jurisdiction to consider the motion.” (quoting United

States v. Coates, 775 F. App'x 669, 671 (11th Cir. 2019))).

     Accordingly, Pope’s motion, dkt. no. 546, is DISMISSED.



     SO ORDERED, this 23rd day of April, 2020.




                                 __________________________________
                                 HON. LISA GODBEY WOOD, JUDGE
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA




                                    3
